Perlin, C.J. Claimant seeks from respondent payment of the sum of $347.08 for materials provided for the Department of Mental Health of the State of Illinois. The parties have stipulated that the report of the Department of Mental Health shall be made a part of the stipulation, and shall be admitted into evidence in the proceeding without objection by either party. Said report includes the following statement: “. . . The complaint, as submitted, is a legitimate complaint and request for payment for materials supplied to Dixon State School at a value of $347.08.” Where a contract with the State has been (1) properly entered into; (2) services satisfactorily performed, and materials furnished in accordance with such contract; (3) proper charges made therefor; and, (4) adequate funds were available at the time the contract was entered into, this Court will enter an award for the amount due. Gilbert-Hodgman, Inc., A Corporation, vs. State of Illinois, 24 C.C.R. 509. It appears that all the requirements have been met in the instant case. Claimant is hereby awarded the sum of $347.08.